Citation Nr: 1444203	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to December 1961 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between 1961 and 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims for service connection for a right shoulder disability, a left knee disability, and a right ankle disability.  

In April 2009, the Veteran testified before at a hearing before a Decision Review Officer.  A copy of the transcript has been associated with the claims file.  

The Veteran requested a hearing before a member of the Board in his July 2009 substantive appeal.  However, in September 2013 correspondence, the Veteran withdrew his hearing request.  As there have been no further hearing requests, the Board deems this hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

In October 2013, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  
   

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that a right shoulder disability was incurred in service.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that a left knee disability was incurred in service.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that a right ankle disability was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for a right shoulder disability, left knee disability, and right ankle disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2013).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2013).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013). 

The Board notes that since the Veteran is alleging that a fall injury occurred during his periods of ACDUTRA and INACDUTRA, and not a disease, the distinction between whether the Veteran had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for injuries incurred during either type of duty training.  See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2002); 38 C.F.R. §§ 3.6(a), (c)(1) (2013).

In the present case, the Board finds that the Veteran has a current right shoulder disability, left knee disability, and right ankle disability.  Indeed, a March 2014 VA examination revealed that the Veteran had severe degenerative joint disease of the right shoulder, severe degenerative joint disease of the left knee, and mild degenerative joint disease of the right ankle.     

The Board also finds that the evidence shows that the Veteran had in-service evidence of a shoulder, knee, and ankle injury.  The Veteran has credibly reported that he fell on June 15, 1965 during a 2-week period of ACDUTRA while getting out of a transport vehicle in the dark.  Service personnel records confirm that the Veteran had ACDUTRA from June 12, 1965 to June 27, 1965.  In statements dated May 2007 and June 2007, the Veteran's former commanding officer stated that the Veteran had been a member of the Virginia Army National Guard.  He asserted that around 1:00 a.m. on June 16, 1965, the Veteran had been dismounting from a 2 1/2 ton cargo truck for guard duty when he hung his left foot, which caused him to twist his left knee.  The Veteran then fell approximately 5 feet to the ground and landed on his right foot, twisting his right ankle and falling on his right shoulder.  Additionally, the Board notes that the March 2014 VA examiner indicated that he did believe the Veteran's history of falling about 5 feet off an Army truck in 1965.  Finally, the Veteran's service treatment records show that on June 17, 1967, he was treated for a sore right ankle during a 2-week period of ACDUTRA.    

Turning to the question of whether there is a nexus, or link, between the current shown disabilities and service, the evidence indicates that the Veteran's right shoulder disability, left knee disability, and right ankle disability are attributable to his period of service.  In March 2014, a VA examiner reviewed the claims file, examined the Veteran, and considered the Veteran's lay statements.  The Board acknowledges that the examiner chose the option on the Disability Benefits Questionnaire that the Veteran's disabilities were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  However, in rendering his rationale, the examiner stated, in pertinent part, that although there was no documentation in the service treatment records of a severe injury to the right shoulder, knees, or ankle, he did believe the Veteran's history of a significant fall about 5 feet off an Army truck in 1965 while on guard duty with the Virginia Army National Guard.  He also noted the June 17, 1967 sick slip documenting a significant ankle sprain while the Veteran was on active duty with the Virginia Army National Guard.  Moreover, as a board certified orthopedic surgeon and retired Army orthopedic surgeon, the examiner determined that the Veteran's 6 months of active duty and 6 years in the Virginia Army National Guard, which included monthly weekend drills and 2 week summer camps for 6 years, had contributed to the significant severe degenerative joint disease of the Veteran's right shoulder, left knee, and right ankle.  The examiner also found that the Veteran's military service of over 6 years had accelerated the degenerative joint disease of the right shoulder, left knee, and right ankle beyond the natural progression an orthopedic surgeon would see in civilians who had never been in the military.           

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right shoulder disability, left knee disability, and right ankle disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in these matters.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a right shoulder disability is granted.  

Entitlement to service connection for a left knee disability is granted.  

Entitlement to service connection for a right ankle disability is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


